DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending.

Priority
Applicant’s claim for the benefit of provisional application 62/789,736 submitted on 08 January 2019 is acknowledged.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 08 January 2020 have been considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the claim recites, “performing a sensor fusion on data received from a plurality of sensors to produce output fusion data; analyzing the output fusion data to determine one or more potential actionable scenarios to be selected; determining if the one or more potential actionable scenarios are to be executed”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person observes two people looking angry with argument level of voices. The person evaluates and makes a judgment that the two people are indeed arguing, and further makes an evaluation whether to intervene or walk away.  Under its broadest reasonable interpretation, if a claim limitation covers a concept that can be executed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites “sending commands to one or more resources to perform the one or more potential actionable scenarios”.  The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  When so evaluated, the limitation of “sending commands to one or more resources to perform the one or more potential actionable scenarios” is merely a general recitation of applying the abstract idea, and is not indicative of integration into a practical application, see MPEP 2106.05(g). The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.05(a).  Instead, conclusory descriptions and recitations are presented associated with the modification of data. Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application. The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claimed limitation of “sending commands to one or more resources to perform the one or more potential actionable scenarios” a general recitation of applying the abstract idea, see MPEP 2106.05(g). The claim is not patent eligible.

Independent claims 10 and 11 are not patent eligible for similar reasons, as explained above, for independent claim 1.
Dependent claims 2-9 and 12-19 are directed to further defining the abstract idea as recited in independent claims 1 and 11, respectively.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankar et al. (US 2013/0159350 A1), hereinafter ‘Sankar’.

Regarding claim 1, Sankar teaches:
A method for determining a responsive action based on sensor fusion, comprising: (Sankar: Abstract “The subject disclosure is directed towards a sensor fusion interface that enables interaction between one or more entities of a physical environment and a computerized device component. A plurality of sensor modules generate multiple sensor input data associated with one or more entities in an environment and store such data in a shared library in accordance with a uniform and common schema. The multiple sensor input data is refined until a certain level of accuracy is achieved. Using the sensor fusion interface, entity state data is extracted from the shared library and exposed to the computerized device component.”; [0074], figure 7 “Computer 710 typically includes a variety of computer readable media and can be any available media that can be accessed by computer 710. The system memory 730 may include computer storage media in the form of volatile and/or nonvolatile memory such as read only memory (ROM) and/or random access memory (RAM). By way of example, and not limitation, system memory 730 may also include an operating system, application programs, other program modules, and program data.”)
performing a sensor fusion on data received from a plurality of sensors to produce output fusion data; (Sankar: [0005] “In one aspect, the sensor fusion interface enables interaction between an entity (e.g., a human user) and the computerized device component. The sensor fusion interface accesses a shared library that is coupled to a plurality of sensor modules and stores multiple sensor input data associated with the entity. In one aspect, the shared library uses a common schema to organize the multiple sensor input data to enable other sensor modules to refine such data and re-publish the refined data in the shared library for (possibility) yet another sensor module to refine even further. At some point, the multiple sensor input achieves a certain confidence level and information regarding a state of an entity with respect to the physical environment. On behalf of the computerized device component, the sensor fusion interface and the interaction mechanism extract the entity state data from the shared library and provide the computerized device component with access to the entity state data.”) [The plurality of sensor modules read on “a plurality of sensors”, and the re-published refined data reads on “to produce output fusion data”, and the process of organizing and refining read on “performing …”.]
analyzing the output fusion data to determine one or more potential actionable scenarios to be selected; (Sankar: [0056], figure 4 “FIG. 4 is a flow diagram illustrating example steps for generating control data from multiple sensor input according to one implementation. The example steps may commence at step 402 and proceed to step 404 at which the interaction mechanism processes configuration data defining entity activities that translate into control inputs for a computerized device component, such as a program or other software component (e.g., a gaming application). The interaction mechanism receives the configuration data via a sensor fusion interface. The entity activity may include (multi-modal) symbolic activity, such as combined speech/gesture data, that represents a specific command. The entity activity may also include actual movements that are to be projected onto a display and performed by a virtual character (e.g., an avatar representing the entity).”) [Interaction mechanism processing that translates into control inputs reads on “analyzing the output fusion data”, and being translated into the control inputs read on “to determine one or more potential actionable scenarios”.] 
determining if the one or more potential actionable scenarios are to be executed; and sending commands to one or more resources to perform the one or more potential actionable scenarios. (Sankar: [0058], figure 4 “Step 412 is directed to interpreting entity pose change and/or device pose change as a command/control input for either a physical environment or a virtual environment. If the pose change and/or the device pose change represent a command/control input for a computerized device in the physical environment, step 412 proceeds to step 414 at which the entity uses the program to operate the computerized device. If the pose change and/or the device pose change represent a command/control input for the avatar or another object in the virtual environment (i.e., on a display), step 412 proceeds to step 416 at which the entity uses the program to control the avatar and/or the object in the virtual environment.”) [The step 412 to determine if the command input is for the two possible steps 414 or 416, as illustrated in figure 4, read on “determining if the one or more potential actional scenarios are to be executed”. The computerized device, the avatar or the object reads on “one or more resources”, to control the device, the avatar or the object reads on “to perform … the one or more potential actionable scenarios”.]

Regarding claim 2, Sankar teaches all the features of claim 1.
Sankar further teaches:
wherein the sensor fusion further comprises: applying predetermined models or algorithms that allow for an output of data having minimized uncertainty compared to the data received from the plurality of sensors. (Sankar: Abstract “The multiple sensor input data is refined until a certain level of accuracy is achieved.”; [0005] “In one aspect, the sensor fusion interface enables interaction between an entity (e.g., a human user) and the computerized device component. The sensor fusion interface accesses a shared library that is coupled to a plurality of sensor modules and stores multiple sensor input data associated with the entity. In one aspect, the shared library uses a common schema to organize the multiple sensor input data to enable other sensor modules to refine such data and re-publish the refined data in the shared library for (possibility) yet another sensor module to refine even further. At some point, the multiple sensor input achieves a certain confidence level and information regarding a state of an entity with respect to the physical environment.”) [The refining process reads on “applying predetermined models or algorithms”, and the certain level of accuracy reads on “minimized uncertainty”.]

Regarding claim 3, Sankar teaches all the features of claim 1.
Sankar further teaches:
wherein the plurality of sensors includes at least one of: an accelerometer, a temperature gauge, a humidity sensor, a microphone, a light sensitivity detector, and a camera. (Sankar: [0029] FIG. 2 represents example architecture for a sensor fusion interface that enables interactions between entities and a computerized device component according to one implementation. As described herein and illustrated in FIG. 1, a combination of the devices 102 and the sensor modules 118 may include a set of one or more game console cameras (e.g., depth sensing cameras), web cameras, microphones, digitizers, pens/pointing devices, accelerometers and "other" devices, which may represent sources 202.sub.1-202.sub.m of data (e.g., knowledge data) corresponding to possible input modalities.”)

Regarding claim 6, Sankar teaches all the features of claim 1.
Sankar further teaches:
wherein the data received from a plurality of sensors includes data relating to a human-machine interaction. (Sankar: [0037] “In one implementation, a gesture recognition module 202.sub.5 may interpret entity (e.g., human) gestures originating from any bodily motion and/or state using various techniques (e.g., computer vision and image processing techniques). A gesture recognition library may used to identify gestures and human body language, such as emotion, posture/pose, gait and/or proxemics, from a face and hand gesture. The gesture recognition module 202.sub.5 may be trained using recorded and previously verified gestures from suitable devices, such as the motion sensing input device 202.sub.1, the consumer device 202.sub.3, a Gyroscope, a motion processing unit 202.sub.6 and/or the like, the gesture recognition module 202.sub.5 may model the gesture in order to recognize future invocations of the same gesture.”; [0056] “The entity activity may include (multi-modal) symbolic activity, such as combined speech/gesture data, that represents a specific command.”)

Regarding claim 10:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale. 

Regarding claim 11:
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale. 

Regarding claim 12, Sankar teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale.

Regarding claim 13, Sankar teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale.

Regarding claim 16, Sankar teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sankar, in view of Shriberg et al. (US 2020/0118458 A1), hereinafter ‘Shriberg’.

Regarding claim 4, Sankar teaches all the features of claim 1.
Sankar does not explicitly teach: wherein the sensor fusion is performed using a machine learning technique.
Shriberg teaches:
wherein the sensor fusion is performed using a machine learning technique. (Shriberg: Abstract “The present disclosure provides systems and methods for assessing a mental state of a subject in a single session or over multiple different sessions, using for example an automated module to present and/or formulate at least one query based in part on one or more target mental states to be assessed. The query may be configured to elicit at least one response from the subject. The query may be transmitted in an audio, visual, and/or textual format to the subject to elicit the response. Data comprising the response from the subject can be received. The data can be processed using one or more individual, joint, or fused models.”; [0153] “The system may be used to assess the mental state of the subject in a single session or over multiple sessions. Subsequent sessions may be informed by assessment results from prior assessments. This may be done by providing assessment data as inputs to machine learning algorithms or other analysis methods for the subsequent assessments. Each session may generate one or more assessments. Individual assessments may also compile data from multiple sessions.”; [0549] “Processor 5722 is also coupled to a variety of input/output devices, such as Display 5704, Keyboard 5710, Mouse 5712 and Speakers 5730. In general, an input/output device may be any of: video displays, track balls, mice, keyboards, microphones, touch-sensitive displays, transducer card readers, magnetic or paper tape readers, tablets, styluses, voice or handwriting recognizers, biometrics readers, motion sensors, motion trackers, brain wave readers, or other computers.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar and Shriberg before them, to modify sensor fusion technique to incorporate analyzing data using machine learning algorithms.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve results by learning using semantic analysis of the words used by people and training the fused model to increase confidence level of the output (Shriberg: [0042] “In some embodiments, the one or more individual, joint, or fused models can be trained on speech data from a plurality of test subjects, wherein each of the plurality of test subjects has completed a survey or questionnaire that indicates whether the test subject has the mental health disorder. The confidence level can be based on an evaluated truthfulness of responses in the survey or questionnaire.”; [0169] “The system may be able to train a machine learning algorithm to perform semantic analysis of word clouds of depressed and non-depressed people, in order to be able to classify people as depressed or not depressed based on their word clouds.”; [0284] “NLP model 1806 includes a number of text-based machine learning models to (i) predict depression, anxiety, and perhaps other health states directly from the words spoken by the patient and (ii) model factors that correlate with such health states. Examples of machine learning that models health states directly include sentiment analysis, semantic analysis, language modeling, word/document embeddings and clustering, topic modeling, discourse analysis, syntactic analysis, and dialogue analysis. Models do not need to be constrained to one type of information. A model may contain information for example from both sentiment and topic based features. NLP information includes the score output of specific modules for example the score from a sentiment detector trained for sentiment rather than for mental health state. NLP information includes that obtained via transfer learning based systems.”).

Regarding claim 5, Sankar and Shriberg teach all the features of claims 1 and 4.
Shriberg further teaches:
wherein the machine learning technique includes at least one of: a neural network, a recurrent neural network, decision tree learning, a Bayesian network, and clustering. (Shriberg: [0284] “NLP model 1806 includes a number of text-based machine learning models to (i) predict depression, anxiety, and perhaps other health states directly from the words spoken by the patient and (ii) model factors that correlate with such health states. Examples of machine learning that models health states directly include sentiment analysis, semantic analysis, language modeling, word/document embeddings and clustering, topic modeling, discourse analysis, syntactic analysis, and dialogue analysis.”)
The motivation to combine Sankar and Shriberg, which teach the features of the present claim, as submitted in claim 4, is incorporated herein.

Regarding claim 14, Sankar teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale.

Regarding claim 15, Sankar and Shriberg teach all the features of claims 11 and 14.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale.


Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sankar, in view of Jawale et al. (US 2020/0126042 A1), hereinafter ‘Jawale’, further in view of MARGOLIN et al. (US 2019/0272466 A1), hereinafter ‘Margolin’.

Regarding claim 7, Sankar teaches all the features of claim 1.
Sankar does not explicitly teach: wherein the data received from a plurality of sensors is data related to a conversation occurring between two individuals; and wherein the one or more potential actionable scenarios include an intervention in the conversation.
Jawale teaches:
wherein the data received from a plurality of sensors is data related to a conversation occurring between two individuals. (Jawale: [0015] “The plurality of data sources 105 may comprise data source 1 through data source n. Each data source of the plurality of data sources 105 may comprise, for example, real time audio streams, real time video streams, data 105A originating from human interactions over various platforms (e.g., teleconferences, video conferences, etc.).”; [0013] “The one or more circuitries in the integrated framework may be configured to transform the processed data into a unified dataset. For example, such unified dataset may include one or more conversations including one or more contexts from one or more participants. The one or more circuitries may stream, transmit or send the unified dataset for further processing and analysis in the integrated framework. The one or more circuitries in the integrated framework may be configured to determine the one or more contexts of the one or more conversations from the unified dataset. The one or more circuitries in the integrated framework may be configured to determine one or more conflicts in the one or more conversations from the unified dataset. The one or more circuitries in the integrated framework may be configured to determine one or more conflict resolutions for the determined one or more conflicts in the one or more conversations. The one or more circuitries may manage the human interactions based on the determined contexts, the determined conflicts and the determined conflict resolutions, the one or more circuitries in the integrated framework.”) [The plurality of data sources read on “a plurality of sensors”, the one or more contexts of the one or more conversations from one or more participants from the unified dataset reads on “data related to a conversation occurring between two individuals”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar and Jawale before them, to modify sensor fusion technique that enables interaction amongst human users and devices to incorporate analyzing conversation data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the quality of human interactions (Jawale: [0040] “In accordance with an embodiment, the above described mechanism implemented as the integrated system 200 may also provide a validation of any pending or important action items, in response to the human interactions. For instance, such information or insights may be used to validate information, as to whether the communication is ongoing, whether the communication has concluded, whether the communication has led to generation of more diligence and further investigation on the topic of interest or topic of discussion, etc. The insights may be transformed into graphical visualizations or visual analytics that can be used for automating business decisions. Further optimizations provided by the above described integrated system may include reduction in time, improved user experience and an improvement in quality of human interactions.”).

Sankar and Jawale do not explicitly teach: wherein the one or more potential actionable scenarios include an intervention in the conversation.
Margolin teaches:
wherein the one or more potential actionable scenarios include an intervention in the conversation. (Margolin: figure 1; Abstract “A method for promoting interpersonal interactions includes a step of receiving data streams from a plurality of mobile smart devices from a plurality of users, the data streams recording information about users' daily lives. Intervention signals are sent to a user in response to data acquired from two or more individuals and interpreted with respect to user internal states, moods, emotions, predetermined behaviors, and interactions with other users.”; [0024] “If intervention is required, the app can provide a message providing such intervention. For example, when a conflict episode is detected, the app can send a push notification.” [0032] “In a variation, data streams are classified or quantified into classifications or quantifications. In a refinement, these classifications can be used to determine the interventions signals that are sent. … Acoustic features include motor timing parameters of speech production (e.g., speaking rate and pause time), prosody and intonation (e.g., loudness and pitch), and frequency modulation (e.g., spectral coefficients). Linguistic features include word count, frequency of parts of speech (e.g., nouns, personal pronouns, adjectives, verbs), frequency of words related to affect, stress, mood, family, aggression, work. Physiological measures include skin conductance level, mean skin conductance response frequency and amplitude, rise and recovery time of skin conductance responses, average, standard deviation, minimum, and maximum of the inter-beat interval (IBI), average beats per minute, heart rate variability, R-R interval, as well as the very-low (<0.04 Hz), low (0.04-0.15 Hz), and high (0.15-0.4 Hz) frequency component of the MI, breathing rate, breathing rate variability, mean acceleration, acceleration entropy, and/or Fourier coefficients of acceleration. Similarity measures between the two partners can be computed with respect to the above features in order to integrate momentary co-regulation as a feature to the machine learning system. In addition to that, raw signals could be used as features (e.g., inputs) for the machine learnings algorithms, which will learn feature transformations for the outcome of interest. … The signal-derived representation can be computed by knowledge-based design and/or data-driven analyses, which can include clustering. For example, all of these data (raw signal and extracted measures) can be used as features for algorithm development where the ground truth is established via either or a combination of self-report data from concurrent phone surveys or through observational codes obtained from audio and/or video data.”) [See two people appear arguing (14) and push notification of ‘Are you feeling upset with your partner? (12),’ as illustrated in figure 1. The push notification reads on “an intervention in the conversation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sankar, Jawale and Margolin before them, to modify sensor fusion technique that enables interaction amongst human users and devices to incorporate intervening push notifications to the human users upon analyzing conversation data and behavioral data.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the quality of human interactions by using intervention system (Margolin: [0005] “Emerging technological advances now make it possible to monitor people outside the laboratory and collect real-life data about their behavior, interactions, and mental state, and felt-sense. The valuable information about interpersonal dynamics embedded in this multimodal data is thus useful for creating novel, automated and semi-automated intervention systems tailored to individuals to improve their relationships.”).

Regarding claim 8, Sankar, Jawale and Margolin teach all the features of claims 1 and 7.
Jawale further teaches:
wherein the intervention includes providing instructions to an individual. (Jawale: [0034] “Upon determining such conflict, the conflict detection engine 230 may insert a ‘tag’ and classify the corresponding sentence from the business meeting with an identifier, for example, ‘open item.’ Such ‘open items’ may be aggregated, attached with the identifier of the business meeting, marked up and communicated to ‘John’ and ‘Jenny’ as an ‘open item,’ that may need attention.”) [The open item that needs closure being sent o t John and Jenny reads on “instructions to an individual”.]
The motivation to combine Sankar, Jawale and Margolin, which teach the features of the present claim, as submitted in claim 7, is incorporated herein.

Regarding claim 9, Sankar, Jawale and Margolin teach all the features of claims 1 and 7-8.
Jawale further teaches:
wherein the instructions include at least one of: an auditory instruction and a visual instruction. (Jawale: [0039] “The event management processing engine 234 may be configured to generate multiple events and action items including insights. The generated multiple events and action items including insights may be processed and notifications may be generated and communicated through one or more communication channels by the event management processing engine 234.”; [0040] “The insights may be transformed into graphical visualizations or visual analytics that can be used for automating business decisions.”)
The motivation to combine Sankar, Jawale and Margolin, which teach the features of the present claim, as submitted in claim 7, is incorporated herein.

Regarding claim 17, Sankar teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale.

Regarding claim 18, Sankar, Jawale and Margolin teach all the features of claims 11 and 17.
The claim recites similar limitations as corresponding claim 8 and is rejected using the same teachings and rationale.

Regarding claim 19, Sankar, Jawale and Margolin teach all the features of claims 11 and 17-18.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116